Case 4:19-cr-06063-SMJ ECF No. 10 filed 11/06/19 PagelD.23 Page 1of1

DEFENDANT NAME: MONICA PESINA

FILED IN THE
. UW S. DISTRICT COURT
LON DISTRICT OF WASHINGTON

NOY OS 2ate
PENALTY SLIP SEAN F, McAVOY, CLERK

eC DERY
SPOKANE WASHINGTON |”

FAST

TOTAL NO. COUNTS: 2

VIO:

21 U.S.C. § 841(a)(1), (b)(1)(A)(viii)

Possession with Intent to Distribute 50 Grams or More of Actual
(Pure) Methamphetamine (Count 1)

PENALTY:CAG not less than 10 years and no more than a life term;

VIO:

and/or $10,000,000 fine;

not less than 5 years nor more than life supervised release;

a $100 special penalty assessment;

denial of Certain Federal Benefits pursuant to 21 U.S.C. §§ 862
and 862a

21 U.S.C. § 841(a)(1), (b)(1)(C)
Possession with the Intent to Distribute Heroin (Count 2)

PENALTY:CAG not more than 20 years term of incarceration;

and/or $1,000,000 fine;

not less than 3 years nor more than life supervised release;

a $100 special penalty assessment;

denial of Certain Federal Benefits pursuant to 21 U.S.C. §§ 862
and 862a

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

CASE
NO.

4:19-CR-6063-SMJ-1

 

AUSA
INITIAL

SAV
